DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 4-8 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-8 not been further treated on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 8,696,549. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of these claims substantially overlaps. The instant claims are directed to a device comprising an endoscope, a 5-dof sensor, and a processor where the device is configured to perform a method that is essentially identical to the method of the conflicting patent.
With respect to claim 1, the conflicting patent discloses: 
An endoscope comprising a five degree of freedom tip sensor (claim 1: “directing an endoscope comprising a five degree of freedom tip sensor to an anatomical position in a patient” – this requires a device as claimed in instant claim 1); a processor, which according to an algorithm, is configured to perform a method for determining the orientation and location of the tip sensor comprising the steps of: capturing video of the patient's anatomy with the endoscope (claim 1: capturing video of the patient's anatomy with the endoscope); aligning the captured video with a visual orientation of a user directing the endoscope to the anatomical position (claim 1: aligning the captured video with a visual orientation of a user directing the endoscope to the anatomical position); activating a steering mechanism of the endoscope to 
With respect to claim 2, the conflicting patent discloses: wherein the tip sensor is an angled coil sensor, the coil being disposed at a 45 degree angle relative to a core portion of the tip sensor (claim 3: wherein the tip sensor is an angled coil sensor, the coil being disposed at a 45.degree. angle relative to a core portion of the tip sensor).
With respect to claim 3, the conflicting patent discloses: wherein the method of determining the orientation and location determination comprises applying a deformation vector field (claim 4: wherein orientation and location determination comprise applying a deformation vector field).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, and all dependent claims thereof, recites “A device for determining the orientation and location of an endoscope comprising a five degree of freedom tip sensor, wherein the device comprises: an endoscope comprising a five degree of freedom tip sensor.” Since the device is set forth both as being “for determining the orientation and location of an endoscope comprising a five degree of freedom tip sensor” and as comprising “an endoscope comprising a five degree of freedom tip sensor,” it is unclear if the device (including one “endoscope comprising a five degree of freedom tip sensor”) is meant to act on a second “endoscope comprising a five degree of freedom tip sensor” or if this limitation is repeated twice but refers only to a single “endoscope comprising a five degree of freedom tip sensor.” For the purposes of further examination, this claim will be interpreted as including and acting on the same “endoscope comprising a five degree of freedom tip sensor.”
Claim 3 recites “The device of any preceding claim wherein the method of determining the orientation and location determination comprises applying a deformation vector field.” First, this claim is directed to a device (apparatus/system) but is attempting to further limit only a method (process) which is to be performed with the device. There does not appear to be any limitation on the structure of the device of the parent claim(s) and this appears to be an attempt to mix statutory categories of invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manwaring et al. (US Patent No. US 5,638,819, Jun. 17, 1997) (hereinafter “Manwaring”) in view of Hartmann et al. (US Patent No. US 8,644,907 B2, Feb. 4, 2014) (hereinafter “Hartmann”) and Wallace et al. (US PG Pub. No. US 2005/0222554 A1, Oct. 6, 2005) (hereinafter “Wallace”).

Mainwaring does not teach that the sensor is a five degree of freedom tip sensor. 
Hartmann, in the same field of endeavor, teaches a tip sensor comprising a plurality of EM coils which provides at least 5 degrees of freedom (column 2, lines 51-55; column 24, lines 28-53; column 87, line 57 – column 89, line 52; figure 85). Hartmann further teaches that placing sensors in the handle of an instrument may lead to error, and therefor sensors located substantially near the distal tip are desirable (column 2, lines 14-25).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the device of Mainwaring by replacing the handle sensor with a sensor at the tip of the instrument as taught by Hartmann in order to reduce potential positioning errors in view of the further teachings of Hartmann. 
Further regarding claim 1: Mainwaring and Hartmann teach a processor, which according to an algorithm (Mainwaring - controller 16; column 3, lines 37-54), is configured to perform a method for determining the orientation and location of the tip sensor comprising the steps of: capturing video of the patient's anatomy with the endoscope (Mainwaring - column 4, lines 31-39); and aligning the captured video with a visual orientation of a user directing the endoscope to the anatomical position (Mainwaring - column 4, lines 46-67; column 5, lines 1-4). Mainwaring and Hartmann further teach a manual process of determining the instrument position and orientation (roll) (Mainwaring - column 6, line 55 - column 7, line 8; column 8, line 63 - column 9, line 5; claim 14) and correlating the determined tip sensor location and orientation with one or more patient images acquired prior to the repeated movement of the tip sensor (Mainwaring - column 7, lines 9-22 - the determined tip location and orientation is "correlated" to a patient image acquired prior to the setup). 

Wallace, in the same field of endeavor, teaches determining the correct roll angle (orientation) by activating a steering mechanism of the endoscope to move the tip sensor ([0229]) in an arc constrained to a plane ([0258], [0259] - "... the roll correction angle may be determined experimentally in-situ using the accurate orientation data available from the preferred localization systems. In other words, with such an embodiment, a command to, for example, bend straight up can be executed, and a localization system can be utilized to determine at which angle the defection actually went--to simply determine the in-situ roll correction angle."; "straight up" is considered to be motion "constrained to a plane" as it describes motion only in a single direction; additionally, figures 110a-110e show the tip being articulated to bend "in an arc constrained to a plane" - [0215]). 
While Wallace does not specify that this motion is performed repeatedly, Wallace further teaches that repeatedly driving the instrument tip through its range of motion (e.g. +yaw to –yaw or +pitch to –pitch) can be used to experimentally determine an error threshold between the predicted tip position and the measured tip position in order to ascertain if detection of a condition is correct (i.e. if tissue contact is genuine or error) ([0289]). It would have been prima facie obvious for one having ordinary skill in the art at the time of filing to repeatedly move the tip/tip sensor in order to acquire sufficient data points to be sure that the measured roll angle is correct in view of the further teachings of Wallace.
Wallace further teaches determining the orientation and location of the tip sensor in the patient as the tip sensor is being repeatedly moved ([0258], [0259]) and defining a sixth degree 
It would have been prima facie obvious for one having ordinary skill in the art at the time of filing to modify the device of Mainwaring and Hartmann by replacing the manual position and orientation (roll angle) determination with the automated calculate of Wallace in order to improve accuracy of the determination.
Regarding claim 2: Mainwaring, Hartmann and Wallace teach the device of claim 1, wherein the tip sensor is an angled coil sensor, the coil being disposed at a 45 angle relative to a core portion of the tip sensor (figure 85, angle 1920; column 88, lines 41-43).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mainwaring, Hartmann and Wallace as applied to claims 1 or 2 above, and further in view of Timinger, Holger, Sascha Krüger, Klaus Dietmayer, and Jörn Borgert. "Motion compensation for interventional navigation on 3D static roadmaps based on a dynamic motion model." In International Congress Series, vol. 1268, pp. 1055-1060. Elsevier, 2004 (hereinafter “Timinger”).
Regarding claim 3: Mainwaring, Hartmann and Wallace teach the device of any preceding claim. Wallace further teaches that more complex monitoring of the instrument position would provide additional information which would help compensate for body movement or respiratory cycle related movement of tissues relative to a base coordinate system ([0313]), but is silent on how this might be performed. 
Mainwaring, Hartmann and Wallace do not teach wherein the method of determining the orientation and location determination comprises applying a deformation vector field.
Timinger, in the same field of endeavor, teaches applying a deformation vector field to compensate for tissue motion in determining the location and orientation of an instrument equipped with at least one position sensor (Materials and Methods, Results). Timinger further teaches that this method substantially reduces motion artifacts in positioning data (Discussion).
prima facie obvious for one having ordinary skill in the art at the time of invention to modify the device of Mainwaring, Hartmann and Wallace to include the motion compensation using deformation vector fields as taught by Timinger in order to compensate for tissue motion in view of the further teachings of Timinger and in view of the suggestion of Wallace that such a compensation would be useful. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793